757 N.W.2d 455 (2008)
Richard G. ALEXANDER, and Carol Alexander, Plaintiffs/Counter Defendants/Appellants,
v.
Ebrahim BABAOFF, and Azam Babaoff, Defendants/Counter Plaintiffs/Appellees.
Docket No. 136413. COA No. 273433.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the January 31, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.